DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the applicant’s reply filed November 29, 2021.   In the applicant’s reply; claim 15 was amended.  Claims 1-17 are pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, for the foreign priority application filed in INDIA 201941000324 with a priority date of January 3, 2019. 

Response to Arguments
Applicants' amendments filed on November 29, 2021 have been fully considered. The amendments overcome the following rejections set forth in the office action mailed on October 1, 2020.
Applicant’s amendments overcome the objection to the title of the specification, and the objection is hereby withdrawn. 
Applicant’s submission of foreign priority documents disqualifies the prior art and overcomes the rejection of Claim 15 under 35 U.S.C. 102(a)(2) as being anticipated by McDonnell (US PGPub 10,685,286, filed July 30, 2019), and the rejection is hereby withdrawn. 
Applicant’s submission of foreign priority documents disqualifies the prior art and overcome the rejections of Claims 1 and 8 under 35 U.S.C. 102(a)(1) as being anticipated by D. Im, D. Han, S. Choi, S. Kang and H. Yoo, "DT-CNN: Dilated and Transposed Convolution Neural Network Accelerator for Real-Time Image Segmentation on Mobile Devices," 2019 IEEE 
Applicant’s submission of foreign priority documents disqualifies the prior art and overcome the rejections of Claims 1-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over D. Im, D. Han, S. Choi, S. Kang and H. Yoo, "DT-CNN: Dilated and Transposed Convolution Neural Network Accelerator for Real-Time Image Segmentation on Mobile Devices," 2019 IEEE International Symposium on Circuits and Systems (ISCAS), 2019, pp. 1-5, doi: 10.1109/ISCAS.2019.8702243 (hereby referred to as “Im”), in view of McDonnell et al. (US PGPub 10,685,286), hereby referred to as “McDonnell”, and the rejection is hereby withdrawn. 

Applicant's arguments filed on November 29, 2021 have been fully considered but they are not persuasive.
Regarding the rejection of claims 15-17, applicant argues that the amended claims are directed to patent eligible subject matter “if the claim as a whole integrates the alleged abstract idea into a practical application of that abstract idea” and asks for the rejection to be withdrawn. Applicant further argues that examiner failed to provide any citation of any court identified cases with respect to the above-noted features as a whole.  
Examiner respectfully disagrees. With respect to the arguments presented, applicant concedes that the Examiner’s analysis of the claims as being directed towards an abstract idea is sound, and the overall two-prong analysis on the merits of the claims with respect to the guidance on statutory subject matter eligibility was previously presented and is again outlined below in the rejection. Therefore, the question that remains is whether the claims as a “whole integrate the alleged abstract idea into a practical application”?  Claim 15 is presented below in full: 
in a neural network, the method comprising: 
receiving, by a processor, an input image including a plurality of pixel values; 
receiving, by the processor, a size of first kernel and a dilation rate; 
dividing, by the processor, the first kernel into one or more disintegrated kernels; 
generating, by the processor, one or more matrices by multiplying one or more kernel values of the one or more disintegrated kernels with pixel values corresponding to each block of one or more blocks of the input image; 
adding, by the processor, the one or more matrices; and 
determining, by the processor, an output image based on the added matrices.
According to the MPEP 2106.04 section II, Step 2A is directed to a judicial exception and is a two prong inquiry. 
As described in MPEP § 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s "framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts." Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217-18, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68). Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation. See MPEP § 2106, subsection II for more information about the importance of understanding what the applicant has invented, and MPEP § 2111 for more information about the broadest reasonable interpretation.
With respect to (Step 2a Prong One) the analysis is directed towards whether the claim is a judicial exception. On a high level, Claim 15 recites a series of mathematical steps that are applied on an image in order to output an image. This in itself qualifies as a judicial exception. In accordance with the MPEP 2106.04(a), one of the groupings of abstract ideas is “Mathematical concepts” (see MPEP § 2106.04(a)(2), subsection I). 
The Court’s rationale for identifying these "mathematical concepts" as judicial exceptions is that a ‘‘mathematical formula as such is not accorded the protection of our patent laws,’’ Diehr, 450 U.S. at 191, 209 USPQ at 15 (citing Benson, 409 U.S. 63, 175 USPQ 673), and thus ‘‘the discovery of [a mathematical formula] cannot support a patent unless there is some other inventive concept in its application.’’ Flook, 437 U.S. at 594, 198 USPQ at 199. In the past, the Supreme Court sometimes described mathematical concepts as laws of nature, and at other times described these concepts as judicial exceptions without specifying a particular type of exception. See, e.g., Benson, 409 U.S. at 65, 175 USPQ2d at 674; Flook, 437 U.S. at 589, 198 USPQ2d at 197; Mackay Radio & Telegraph Co. v. Radio Corp. of Am., 306 U.S. 86, 94, 40 USPQ 199, 202 (1939) (‘‘[A] scientific truth, or the mathematical expression of it, is not patentable invention[.]’’). More recent opinions of the Supreme Court, however, have affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 218, 110 USPQ2d 1976, 1981 (describing Flook as holding "that a mathematical formula for computing ‘alarm limits’ in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea,"). 
When determining whether a claim recites a mathematical concept (i.e., mathematical relationships, mathematical formulas or equations, and mathematical calculations), examiners should consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept. A claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept. See, e.g., Thales Visionix, Inc. v. United States, 850 F.3d 1343, 1348-49, 121 USPQ2d 1898, 1902-03 (Fed. Cir. 2017) (determining that the claims to a particular configuration of inertial sensors and a particular method of using the raw data from the sensors in order to more accurately calculate the position and orientation of an object on a moving platform did not merely recite "the abstract idea of using ‘mathematical equations for determining the relative position of a moving object to a moving reference frame’."). For example, a limitation that is merely based on or involves a mathematical concept described in the specification may not be sufficient to fall into this grouping, provided the mathematical concept itself is not recited in the claim. 
Applicant argues a series of features that are only presented in the written disclosure (pages 14-16 of “Remarks” paragraphs [0004], [0005], [0049], [0080], [0094], [0095], and [0097]), and these features are not presented in the actual claims. When an analysis of the claims is done on a prima facie basis, these claims are clearly directed towards a judicial exception. 
With respect to (Step 2a Prong Two) the second thing Examiner is analyzing is whether the processor is a specially programmed apparatus that would meaningfully qualify as patent eligible subject matter. MPEP 2181 recites “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.” Applicant’s amendments to add a neural network as a limitation in the preamble constitutes as intended use and is not recited or referred back to in the actual claimed features. Even if it is leveraged into the claimed features it is unclear from the claims if the neural network and the processor are specially programmed to do the recited functions of if a generic computer can be leveraged, as the applicant does not describe the “processor” as being a specialized computing apparatus to perform the functions listed.  The use of a generic neural network in the Digitech Image Techs., LLC v Electronics for Imaging, Inc. 758 F.3d 1344, 111 U.S.P.Q.2d 1717 (Fed. Cir. 2014), which fails to make it patent eligible subject matter. see MPEP § 2106.04(a)(2).
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "[w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a ‘‘series of mathematical calculations based on selected information’’ are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a ‘‘process of organizing information through mathematical correlations’’ are directed to an abstract idea); and Bancorp Servs., LLC v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1280, 103 USPQ2d 1425, 1434 (Fed. Cir. 2012) (identifying the concept of ‘‘managing a stable value protected life insurance policy by performing calculations and manipulating the results’’ as an abstract idea).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of 
(1) Are the claims directed to a process, machine, manufacture or composition of matter; 
(2A) 	Prong One: Are the claims directed to a judicially recognized exception, i.e., a law of nature, a natural phenomenon, or an abstract idea; 
Prong Two: If the claims are directed to a judicial exception under Prong One, then is the judicial exception integrated into a practical application;
(2B) If the claims are directed to a judicial exception and do not integrate the judicial exception, do the claims provide an inventive concept.
With regard to (1), the instant claims recite a processor-based apparatus and a method and a non-transitory computer readable medium, therefore the answer is "yes". 
With regard to (2A), Prong One: Yes. When viewed under the broadest most reasonable interpretation, the instant claims are directed to a Judicial Exception – an abstract idea belonging to the group of mathematical concept and/or an idea of itself. The step of “receiving a size of first kernel and a dilation rate; dividing the first kernel into one or more disintegrated kernels;” is considered to be judicially recited mathematical concept/algorithm. The step of “generating one or more matrices by multiplying one or more kernel values of the one or more disintegrated kernels with pixel values corresponding to each block of one or more blocks of the input image” can be interpreted as a transformation of a mathematical concept. The step of “adding the one or more matrices” is also considered to be judicially recited mathematical concept/algorithm that can also be performed mentally. The step of “determining, by the processor, an output image based on the added matrices” is further interpreted as a transformation of a mathematical concept of matrix addition, and merely “applying it” as an extra-solution step for “an output image” does not quantify the series of operations as being more than just a series of mathematical operations. There is nothing in the claim that requires 
With regard to (2A), Prong Two: No. The instant claims do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception of “a processor implemented convolution” and therefore does not integrate the judicial exception into a practical application. In particular, the claim includes additional elements as follows and includes using a processing apparatus to perform the following:
a. receiving, by a processor, an input image including a plurality of pixel values…
b. receiving, by the processor, a size of first kernel and a dilation rate…
c. dividing, by the processor,  the first kernel into one or more disintegrated kernels… 
d. generating, by the processor,  one or more matrices by multiplying one or more kernel values of the one or more disintegrated kernels with pixel values corresponding to each block of one or more blocks of the input image…
e. adding, by the processor,  the one or more matrices….
f. and determining, by the processor, an output image based on the added matrices.
The steps a., d. and f. use an apparatus to “receive”/”generate”/”determine”  “image”/”matrices” at a high level of generality such that said “image”/”matrices” can be used in the operation of the recited judicial exception (the mental step of “receive”/”generate”/”determine”). Supplying “image”/”matrices” does not provide for “integration” of the abstract idea into a practical application, as said “image”/”matrices” do not change the way in which said apparatus operates, and can be a generalized computing apparatus that comprises a processor. In fact, there are no limits on the apparatus, which is recited at a high level of generality and thus said apparatus does nothing more than perform generic computing functions of “receive”/”generate”/”determine” in the claim. The step of “determining” is a routine step in the image analysis field and is merely an extra-solution step of “apply determining” does not make the claim as a whole patent eligible because the claim as a whole of judicial exception does not integrate into a practical application.
Step b. c. and e. are generalized mathematical operations that are implemented by a generalized computing or calculating apparatus; there are no specifics about the manner of implementation, or the specification of a specialized computing apparatus for performing what one of ordinary skill in the art at the time of the invention would consider a mathematical calculation step. 
With regard to (2B), the pending claims do not show what is more than a routine in the art presented in the claims, i.e., the additional elements are nothing more than routine and well-known steps. There is no improvement to technology here. There is only a “receiving”/“dividing”/ “adding” (mathematical process),  “generating”, “determining” (extra-solution step), and it has not been shown that the mathematical process allows the “technology” (whether it is computer technology or any other technology) to do something that is specialized that a generalized computer was not able to do previously.
Dependent claims 16-17 are rejected for the same reasons; claims are directed to a judicial exception and do not integrate the judicial exception.

Allowable Subject Matter
Claims 1-14 are allowed.
The prior art fails to teach the method of Claim 1, which specifically comprises the following features in combination with other recited limitations:
- A processor-implemented convolution method in a neural network, the method comprising: 
- receiving, by a computing system, a size of a first kernel and a dilation rate; 

- determining, by the computing system, an address of one or more blocks of an input image corresponding to each of the one or more disintegrated kernels based on the dilation rate and one or more parameters associated with a size of the input image and the memory; 
- fetching, by the computing system, the one or more blocks of the input image based on the address, and the one or more disintegrated kernels from the memory; and 
- determining, by the computing system, an output image based on convolution of each of the one or more disintegrated kernels and the one or more blocks of the input image.
As these limitations were in claim 1, and claims 2-14 are dependent upon claim 1, and encompass the limitations specified in claim 1, thereby making them allowable subject matter as well. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA N ANSARI whose telephone number is (571)270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TAHMINA N. ANSARI
Examiner
Art Unit 2662


2662

/TAHMINA ANSARI/

February 7, 2022
/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662